 In the Matter of AMERICAN FIXTURE AND MANUFACTURING COMPANY,EMPLOYERandFURNITURE FINISHERS LOCAL UNION 980, A. F. L.,PETITIONERCase No. 14-R-1754.-Decided March 1, 1948Messrs. E. J. Scheerand A.B. Frey,of St. Louis, Mo., for theEmployer.Mr. G. W.Sisco,of St.Louis, Mo., for the Petitioner.Messrs.W. C.RileyandLarry Connors,of St. Louis,Mo., for theIntervenor.Mr. Henry Weinrich,of St. Louis, Mo., for the Carpenters.DECISIONANDORDERUpon a, petition duly filed, hearing in this case was held at St. Louis,Missouri, on August 1, 1947, before Harry G. Carlson, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAmerican Fixture and Manufacturing Company, a Missouri corpo-ration, is engaged in the manufacture of display store fixtures at itstwo plants at Locust Street and at Semple Avenue, St. Louis, Missouri.The Employer's annual purchases of raw materials exceed $1,000,000,of which approximately 75 percent represents shipments from outsidethe State. Its annual sales of finished products exceed $1,000,000, ofwhich approximately 75 percent represents shipments to points outsidethe State.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consist-ing of the undersigned Board Members [Houston, Murdock, and Gray]76 N. L. R. B., No. 63.444 AMERICAN FIXTURE AND MANUFACTURING COMPANY445The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.International Association of Machinists, herein called the Inter-venor, is a labor organization, claiming to represent employees of theEmployer.Carpenters District Council of St. Louis, Missouri, herein calledthe Carpenters, is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III. THE ALLEGED QUESTION CONCERNING REPRESENTATION; THE ALLEGEDAPPROPRIATE UNITThe Petitioner seeks a unit composed of "all painters, fillers andsanders employed at both the Semple Avenue and Locust Streetplants." 2These employees have been represented for a period of 10years by the Intervenor, which is one of a group of five unions 3 withwhich the Employer had a joint contract at the time the petition wasfiled,The Employer and the Intervenor contend that the unit sought by thePetitioner is inappropriate.The employees in the unit sought arenot segregated, work under foremen who supervise other operations,and do various kinds of work in departments throughout the plantunder different foremen.There are no employees who do paintingor sanding only, and no employees classified as fillers are employedby the Employer. The employees in question receive about the samewage rates as do other production employees.The painters possessno high degree of skill, 4 months being the maximum period to workup to a journeyman painter's wage. The number of employees withinthe other two classifications described in the unit is the subject ofan unresolved dispute between the Petitioner and the Employer, theformer claiming there are only 31, the latter that because of the2 The description of the unit was amended three times during the hearing, but was finallyrestoredto read as in the petition3The other unions are metal Polishers, Platers and Helpers International Union No. 13,A F L , Upholsterers International Union, Local No 25, A F. L. ; The Carpenters ;Inter-national Brotherhood of Electrical Workers, Local No 1, A F. L. All five unions havedealt jointly with the Employer for the past 6 years, the first four for the past 10 years.There has been no Boarddetermination as to the appropriate units at these plants.4The petition was filed timely, and the contract is therefore not a bar. 446 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconstant interchange of painters and other employees, the descriptionwould include over 200.5Under these circumstances, we find thatthe unit requested by the Petitioner is undefinable, incohesive, andtherefore inappropriate.Inasmuch as we have held that the bargaining unit sought by thePetitioner is inappropriate for collective bargaining purposes, wefind that no question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the National Labor RelationsAct.We shall, therefore, dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon theentire record in these proceedings, the National Labor Relations Boardhereby orders that the petition for investigation and certification ofrepresentatives of employees of American Fixture and ManufacturingCompany, St. Louis, Missouri, filed herein by Furniture FinishersLocal Union 980, A. F. L., be, and it hereby is, dismissed.6 After the first amendment,and after numerous other attempts by the Petitioner morespecifically to define the unit, the hearing officer addressed the Petitioner as follows "Well,what we are interested in is who and where these people are " The entire answer of thePetitioner was . "They might be any place in the plant, they work all over the plant like amachinist does and the electricians and anyone,theyseem to work in a half a dozen depart-ments, I don't know, I wasn't in the plant,I couldn't answer that question "